DETAILED ACTION

Response to Arguments

Applicant's arguments filed 11/3/2022 have been fully considered.

The rejections under 35 U.S.C. 112 and 35 U.S.C. 101 have been withdrawn in view of Applicant’s arguments and amendments.

Regarding Applicant’s argument that Faragher does not teach “selecting, by the device in response to detecting the predefined condition, to switch from using the first position estimation model to using a second position estimation model to estimate the position of the device”, Applicant has merely alleged that the claim language differs from the prior art without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner maintains that the claim language is met by Faragher.

Regarding Applicant’s argument that Faragher does not teach selection of a different motion model that applies a different error state metric, Examiner respectfully disagrees. Faragher’s Fig. 7, 8:28-47, and 14:21-24 teach selecting different motion models based on motion/position context, and 6:50-52 teaches that motion model parameters include IMU biases. Applicant’s specification teaches that error state metrics comprise IMU biases (see para. [0068] rate gyroscope bias, accelerometer bias). Faragher’s use of different motion models would therefore involve applying different respective error state metrics as claimed. Examiner therefore maintains that Faragher meets the claim language.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 11, 20-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faragher (US 11035673 B2).

Regarding claims 1, 20, and 21, Faragher (US 11035673 B2) teaches a method, comprising: 
determining, by a device, that the device (portable device Fig. 1) is within or coupled to a vehicle in motion (motion context “in a car” 7:12-21); 
selecting, by the device, in response to the determining, to use a first position estimation model to estimate a position of the device (705, Fig. 7; 8:28-47); 
estimating, by the device, the position of the device using the first position estimation model (709, Fig. 7; 2:40-45);
detecting, by the device, a predefined condition with respect to using the first position estimation model to estimate the position of the device (“a stored motion model... may be automatically selected... when a particular motion and/or position context is determined” and “changed” 8:28-47); 
selecting, by the device, in response to detecting the predefined condition, to switch from using the first position estimation model to using a second position estimation model to estimate the position of the device (implied by change in context 8:28-47; “current motion model” 15:6 further implies that the model is switched over time based on context); and
estimating, by the device, the position of the device using the second position estimation model (709, Fig. 7),
wherein the first and second position estimation models apply different respective error state metrics to estimate the position of the device (6:50-52 “IMU biases”, 14:21-24).  

Regarding claims 2 and 22, Faragher teaches that using the first position estimation model provides for initializing an orientation for the device, the orientation including a heading of the device (IMU data obtained in the first time period 12:63 – 13:13; IMU data includes heading 12:4-15).  

Regarding claim 3, Faragher teaches that each of the first and second position estimation models is configured to estimate the position of the device based on Global Navigation Satellite System (GNSS) measurements (20, Fig. 1).  

Regarding claims 5 and 24, Faragher teaches that the different respective error state metrics correspond to at least one of rate gyroscope bias, accelerometer scale factors or accelerometer bias (6:50-52 “IMU biases” in view of 12:4-6).

Regarding claims 6 and 25, Faragher teaches that the first position estimation model provides lower accuracy relative to the second position estimation model (5:4-13, 8:63 – 9:9 teach an emphasis on accuracy in non-vehicle models).  

Regarding claims 7 and 26, Faragher teaches that the first position estimation model is configured to estimate the position of the device with respect to vehicle motion (motion context “in a car” 7:12-21), and wherein the second position estimation model is configured to estimate the position of the device with respect to pedestrian motion (walking, running, crawling, etc. 7:12-21).  

Regarding claim 10, Faragher teaches detecting a second predefined condition with respect to using the second position estimation model to estimate the position of the device; and selecting, in response to detecting the second predefined condition, to switch from using the second position estimation model to using the first position estimation model to estimate the position of the device (8:28-47, 15:6 when the motion context indicates “in a car” as per 7:12-21).  

Regarding claim 11, Faragher teaches that detecting the second predefined condition corresponds with detecting that the device has been dismounted from a mount of the vehicle or removed from the vehicle (removal from vehicle is implicit to detecting motion context of walking, running, crawling, etc. 7:12-21).  

Allowable Subject Matter

Claims 4, 8, 9, 12, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648